DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 recites the limitation " the other tip" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation " the other tip" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda U.S. Patent No. 6,756,427.
Claim 1, Maeda teaches a powder supplier supplying Fig. 1 a powder material to a pressure molding mechanism that continuously generates a molded body Abstract, the powder supplier comprising: a casing 4 having an inlet 7 to which the powder material is supplied and an outlet at 1 from which the powder material is discharged; one or a plurality of screws 9 being disposed inside the casing 4 and rotationally driven via 8 to transport the powder material in an axial direction; a motor 8 being disposed outside the casing 4and rotationally driving the one or the plurality of screws 9; and a regulator 12 being disposed between the one or the plurality of screws 9 and the outlet inside the casing Fig. 1, and regulating via 12 a flow of the powder material, wherein the regulator 12 has a rotation shaft of 12 perpendicular to an axial direction of the one or the plurality of screws 9 and a width direction of the powder material discharged from the outlet, and being configured to rotate about the rotation shaft of 9,12 C8 L15-40.
Claim 2, Maeda teaches the regulator 12, a length from the rotation shaft of 9,12 to one tip (connection point between change gear and shaft of screw) is shorter than a length from the rotation shaft of 12 to the other tip (discharge end 1 of shaft of screw).
Claim 3, Maeda teaches the plurality of screws 9 include a first screw and a second screw 9 Fig. 1, wherein the first screw and the second screw 9 are disposed in parallel in an axial direction and are rotationally driven in the same direction, and wherein the rotation shaft of 12 of the regulator 12 is disposed between extension lines of shafts of the first screw and the second screw C7 L50-65.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda U.S. Patent No. 6,756,427 in view of Kouno U.S. Patent Application Publication No. 2013/0251927.
Claim 4, Maeda does not teach as Kouno teaches a controller 120 controlling the motor 170, wherein the controller 120 is configured to control the motor 170 to rotationally drive the screw 150 and to be used with the first screw 9 and the second screw 9 at same rotation speed of Maeda. It would be obvious to one of ordinary skill to use the speed configuration of Kouno into the invention of Maeda for additional precision and efficiency.
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS